Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                     Detailed Action

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

     Claims 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khan 2012/0106800 invoking Official Notice.

     With respect to claim 6, Khan teaches  a position estimation system see figure 2, comprising  a UAV 100;  wherein the UAV comprises a control section (computer/control platform 114 with elements 106 and 108); a storage section 128; a camera 106 wherein the storage section 128 comprises a data storage unit (combination of non-volatile and volatile memory  or databases (see para. 40) for storing object data (presence, location and pose, see para. 64)  for determining  the existence of the object from the photography of camera 106. Khan teaches the control section  utilizes a downward photograph unit (106,108) which is configured to direct the 

    Khan teaches a camera tilting unit 106, 107, 108 (see figure 1b) for tilting the direction of the camera toward the positon of the object  corresponding to the 3D position of the camera. 
     Kahn also teaches performing the  estimation of the object on the basis of the 3D position data (para. 44, lines 6-10) and the position of the camera (para. 41, lines 9-14 and para. 41, lines 1-5.
    Khan teaches all of the subject matter upon which  the claim depends except for the specific language calling the unit an absolute estimation unit. Khan, however,  the examiner takes Office Notice that Khans unit performs the same function in substantially the same way but is identified by a different name. Hence, the examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention, to change the name of the unit as a matter of convenience or design choice  for at least the reason that both Khan and  the claimed feature perform the same function yielding the same  predictable result of determining the position of the object relative to the camera.
     Khan teaches all of the subject matter upon which the claim depends except for the specific language of  a temporary position detection unit.   However,  Khan does teach platform 114, see paras. 42 and 44 wherein the unit determines the existence of  an 
     The examiner submits that it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to name platform  114 a “temporary position determination unit”  as a matter of convenience or as a matter of design choice for at least the reason that both Khan and  the claimed feature perform the same function yielding the same  predictable result of determining the position of the object relative to the camera.

     With respect to claim 7, Khan teaches the system as illustrated by figure 2 comprising a storage unit 128 for storing the positon and altitude via geolocation sensors 110, see para. 38 entirety (esp. lines 1-4).  Khan teaches estimating the altitude associated with the estimated position of the camera, see para. 38.  Kahn also teaches performing the  estimation of the object on the basis of the 3D position data (para. 44, lines 6-10) and the position of the camera (para. 41, lines 9-14 and para. 41, lines 1-5.

     With respect to claim 8, Khan teaches a method illustrated by figures 3a and 3b which is executed by a UAV 100 comprising a control section (computer/control platform 114 with elements 106 and 108); a storage section 128; a camera 106 wherein the storage section 128 comprises a data storage unit (combination of non-volatile and volatile memory  or databases (see para. 40) for storing object data (presence, location and pose, see para. 64)  for determining  the existence of the object from the photography of camera 106. Khan teaches the control section   which utilizes a 

    Khan teaches a step of tilting via  camera tilting unit 106, 107, 108 (see figure 1b) for tilting the direction of the camera toward the positon of the object  corresponding to the 3D position of the camera. 
     Kahn also teaches  the step of performing the  estimation of the object on the basis of the 3D position data (para. 44, lines 6-10) and the position of the camera (para. 41, lines 9-14 and para. 41, lines 1-5.
    Khan teaches all of the subject matter upon which  the claim depends except for the specific language calling the unit an absolute estimation unit. Khan, however,  the examiner takes Office Notice that Khans unit performs the same function in substantially the same way but is identified by a different name. Hence, the examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention, to change the name of the unit as a matter of convenience or design choice  for at least the reason that both Khan and  the claimed feature perform the same function yielding the same  predictable result of determining the position of the object relative to the camera.
     Khan teaches all of the subject matter upon which the claim depends except for the specific language of  a temporary position detection unit.   However,  Khan does teach 
     The examiner submits that it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to name platform  114 a “temporary position determination unit”  as a matter of convenience or as a matter of design choice for at least the reason that both Khan and  the claimed feature perform the same function yielding the same  predictable result of determining the position of the object relative to the camera.

     With respect to claim 9, Khan teaches a computer readable program 128, para. 40, lines 1-4  wherein the program is a set of instructions (line 2) for estimating the position  of a camera when determining the existence of  an object (vehicle). The instructions/program allow the estimation system to execute the step of: to direct the camera downward from the UAV, in the direction of gravity and imaging below the UAV, see figure 1b and 4a.  Khan teaches  the method step of position data acquisition unit (onboard sensors 11, see para. 38) for acquiring 3D  camera data of the object, see also para. 43.  
    Khan teaches a step of tilting via  camera tilting unit 106, 107, 108 (see figure 1b) for tilting the direction of the camera toward the positon of the object  corresponding to the 3D position of the camera. 

    Khan teaches all of the subject matter upon which  the claim depends except for the specific language calling the unit an absolute estimation unit. Khan, however,  the examiner takes Office Notice that Khans unit performs the same function in substantially the same way but is identified by a different name. Hence, the examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention, to change the name of the unit as a matter of convenience or design choice  for at least the reason that both Khan and  the claimed feature perform the same function yielding the same  predictable result of determining the position of the object relative to the camera.
     Khan teaches all of the subject matter upon which the claim depends except for the specific language of  a temporary position detection unit.   However,  Khan does teach platform 114, see paras. 42 and 44 wherein the unit determines the existence of  an object using at least location, color, shape and edges, see also para. 43 for the purpose of determining the position of the object. 
     The examiner submits that it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to name platform  114 a “temporary position determination unit”  as a matter of convenience or as a matter of design choice for at least the reason that both Khan and  the claimed feature perform the same function yielding the same  predictable result of determining the position of the object relative to the camera.

     With respect to claim 10, Khan teaches a non-transitory computer readable medium 128, see para. 40, lines 1-4 having instructions (line 2) which cause a processor 122 to operate and perform the functions as set forth in claim 8.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME GRANT II/Primary Examiner, Art Unit 2664